Citation Nr: 1110017	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2008 rating decision adjudicated seven issues.  On his October 2009 substantive appeal the Veteran specified that he was only appealing the denial of his claims for service connection for a low back disability and for tinnitus.



FINDINGS OF FACT

1.  The Veteran's current low back disability is unrelated to a back injury in service, or to any other incidence of service. 

2.  The Veteran's tinnitus is related to his exposure to acoustic trauma as a jet engine mechanic in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a low back injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In December 2007, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA treatment records.  The Veteran has been provided VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, a showing of continuity of symptomatology after service will generally be necessary to establish a service connection.  In addition, service connection may be granted for arthritis when it is manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that symptoms of tinnitus are capable of lay observation rendering a claimant competent to speak as to continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Likewise, a layperson is competent to testify about the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by the service records, the official history of each organization in which he served, the military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Low Back Disability

The Veteran claims that he has arthritis of the lumbar spine due to an in-service lifting injury and to an in-service motorcycle wreck.  

The service treatment records do show that the Veteran developed severe low back pain when attempting to lift a heavy tank in October 1963.  The diagnosis was lumbosacral strain.  X-rays in November 1963 were negative.  The service treatment records do show that the Veteran again complained of back pain in April 1964, August 1965, January 1968 and April 1969.  In August 1965 the diagnosis was acute low back strain.  The other service treatment records also attributed the Veteran's back complaints to muscle strain.  The May 1971 discharge examination report reveals no complaints or findings of a low back disability. 

VA treatment records do not show any low back complaints until November 2006, at which time the Veteran complained of mild lumbar spine pain.

The Veteran was provided a VA examination in July 2008.  The Veteran reported a dull pain in the low back and stated his belief that his current back problems were due to service.  The diagnosis was spondylosis of the lumbar spine.  The examiner reviewed the Veteran's medical history and opined that the Veteran's lumbar spine condition is unrelated to military service.  The VA examiner noted that the Veteran was not diagnosed with a chronic back condition while in service.  He further noted that the post service records indicate that the Veteran didn't complain of consistent back pain until approximately 2006.  He stated that there was not a consistent history of chronic low back pain and that there was no diagnosis of a condition such as spondylosis, arthritis, or degenerative disc disease during military service or shortly thereafter.  The examiner concluded that the Veteran's current low back disability is related to the aging process and not to service.  

Although the service treatment records do show a low back injury and intermittent back complaints for several years thereafter, the Veteran was not shown to have developed a chronic low back disability.  He was only noted to have muscle strain, which was described as acute in nature.  He was not shown to have any back disability upon discharge from service and the record does not reveal that the Veteran was found to have a chronic back disability until more than 30 years after discharge from service.  Although the Veteran has asserted that he had tinnitus ever since service, he had made no such assertion about his back pain.  Although the Veteran's believes that his current back disability is related to injury during service, as a layperson he is not qualified to furnish medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In this case there is a medical opinion against the Veteran's claim and no medical evidence to the contrary.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for residuals of a back injury is not warranted.
 
IV.  Tinnitus

The Veteran reported at his July 2008 VA audiological examination and on his October 2009 substantive appeal that he has had tinnitus ever since he was on active duty and working around aircraft engines.  

In July 2008, a VA audiologist noted that the Veteran had bilateral hearing loss and tinnitus, but stated that he was unable to provide an opinion as to whether the Veteran's current tinnitus is related to service.

The Veteran's service treatment records reveal that the Veteran had normal hearing on entry to service.  Service treatment records from September 1967 and thereafter indicate that the Veteran had bilateral hearing loss.  A January 1971 service treatment record states that there had been no improvement in the Veteran's noise-induced hearing loss and the Veteran was to be put on restricted duty away from loud noise areas.  The Veteran's DD Form 214 from his period of service ending in January 1965 indicates that the Veteran was a jet engine mechanic.

The Board notes that the record clearly shows that the Veteran was exposed to significant acoustic trauma during service.  The record also shows that the Veteran developed hearing loss due to this exposure to acoustic trauma in service and the August 2008 rating decision on appeal granted the Veteran service connection for bilateral hearing loss.  Furthermore, the Board finds that the Veteran's statements that he first experienced tinnitus during service, and that he has experienced tinnitus ever since service, to be credible.  Given the July 2008 VA examiner's diagnosis of tinnitus; the places, types and circumstances of the Veteran's service, and the Veteran's contentions of a continuity of symptomatology since service, the Board finds that the Veteran's current tinnitus, after resolving all reasonable doubt in favor of the Veteran, is related to his in-service noise exposure.  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for residuals of a low back injury is denied.

Service connection for tinnitus is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


